Opinion issued March 3, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00672–CV




MICHAEL HARRISON AND JAMIE HARRISON, Appellants

V.

VISTA COMMUNITY MEDICAL CENTER, L.L.C., Appellee




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 200147918




MEMORANDUM OPINIONAppellants Michael Harrison and Jamie Harrison have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants Michael Harrison and
Jamie Harrison did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.